Citation Nr: 0900700	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO. 06-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial compensable disability rating 
for residuals of a left knee arthroscopy.

2.  Entitlement to an initial disability rating greater than 
10 percent for gastroesophageal reflux disease.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1982 until April 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Atlanta, Georgia, which, in pertinent part, denied 
the above claims.

This matter was previously before the Board in April 2008, at 
which time it was remanded to the RO for additional 
development.  The case is now returned to the Board for 
appellate review.

The issue of entitlement to an initial disability rating 
greater than 10 percent for gastroesophageal reflux disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's left knee disability is manifested by a range 
of motion from 0 to 70 degrees, with pain from 45 to 70 
degrees, no subluxation or instability, and minimal 
functional impairment. 


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
residuals of a left knee arthroscopy have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim for an 
increased initial disability rating for residuals of a left 
knee arthroscopy.  The RO will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

The veteran's residuals of a left knee arthroscopy are 
currently rated pursuant to the criteria set forth in 
Diagnostic Code 5257.  Under this diagnostic code provision, 
a 10 percent disability rating is warranted where there is 
slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent disability rating is warranted where the 
recurrent subluxation or lateral instability of the knee is 
moderate.  The maximum 30 percent disability rating is 
warranted where there is severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 (2008).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability, but only if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 
9-98.

Diagnostic Code 5003 provides for degenerative arthritis and 
mandates that the disability be rated upon the limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  If the disability is 
noncompensable under the appropriate diagnostic code 
provision for the joint involved, a 10 percent disability 
rating will be for application for such major joint or group 
of minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2008). 

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability 
rating.  Extension limited to 20 degrees warrants a 30 
percent disability rating, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2008). 

The veteran essentially contends that his left knee 
disability is more severe than indicated by his current 
noncompensable rating.

The veteran's service treatment records generally indicate 
that he made complaints of knee pain aggravated by activity 
and received knee surgery in service, as reported in a June 
1999 Multidisciplinary Discharge Note.  His discharge 
diagnoses included iliotibial band syndrome (ITBS) of the 
left knee, retropatellar pain syndrome (RPPS) of the left 
knee with grade 2 chondromalacia of the patella, lateral 
patellar compression syndrome with extremely thick lateral 
patellofemoral plica causing mild lateral patellar tilt and 
subluxation, hypertrophic infrapatellar fat pad and synovium, 
and mild anterior cruciate ligament (ACL) laxity with 
intercondylar notch stenosis. 

A VA pre-discharge examination report dated in November 2003 
shows that the examiner indicated that the veteran had left 
knee pain status post arthroscopy for ITBS and RPPS.  His 
symptoms included pain while walking, standing, running, and 
bending the knee for long periods and were constant.  The 
veteran reported that they did not cause incapacitation, and 
that he received no current treatment.  The examiner noted 
that the knee joint's general appearance was within normal 
limits, and that he had a range of motion from 0 to 140 
degrees.  The left knee was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
Drawer and McMurray's tests were also within normal limits. 

A VA examination report dated in July 2008 shows that the 
examiner noted no constitutional symptoms or incapacitating 
episodes of arthritis.  Functional limitations included 
standing limitations for 15 to 30 minutes and being able to 
walk more than a quarter mile but less than one mile.  There 
was no deformity or instability.  The left knee did give way, 
but there was no instability.  Pain was reported.  Stiffness 
and weakness were also found.  There were no episodes of 
dislocation, subluxation, or locking episodes.  There was no 
effusion and the disability did not affect motion of one or 
more joints.  There were no flareups of joint disease or 
inflammation.  The veteran's gait was normal, and there was 
no evidence of abnormal weight bearing.

Non-weight bearing range of motion had flexion from 0 to 97 
degrees with pain from 83 to 97 degrees.  Passive range of 
motion was 0 to 102 degrees with pain from 87 to 102 degrees.  
There was no limitation of motion with repetitive use. Knee 
extension had an active range of motion from 0 with no pain 
and 3 degrees of hyperextension with passive range of motion, 
without pain or limitation of motion with repetitive use.

When weight bearing range of motion had knee flexion from 0 
to 70 degrees with pain from 45 to 70 degrees.  Limitation of 
motion was found with repetitive use from 70 to 60 degrees.  
Knee extension had an active range of motion to 0 degrees 
with no pain or limitation of motion with repetitive use.  No 
inflammatory arthritis or joint ankylosis was found.  The 
veteran had painful movement with no crepitation, clicks or 
snaps, grinding, instability, or patellar or meniscus 
abnormality.

The examiner found the left knee negative for weakened 
movement, excessive fatigability, or incoordination of 
movement.  The examiner found pain to only minimally limit 
functional ability.  Based on X-ray and magnetic resonance 
imaging (MRI) study, the examiner opined that the veteran's 
functional ability should not be significantly limited during 
either flare-ups or repetitive use.  X-rays revealed no acute 
process or significant degenerative disease, and the MRI was 
normal for the left knee.  The veteran was diagnosed with 
left knee pain, with insufficient evidence to warrant an 
acute diagnosis.  Occupational limitation included problems 
with lifting and carrying, lack of stamina, weakness or 
fatigue, decreased strength and pain.  His daily activities 
were severely impacted in exercise and recreation. Moderate 
effects included for chores, shopping, and travelling.  Mild 
limitations were for dressing, toileting, and grooming. 

Range of motion was from 0 to 70 degrees limitation, which 
was not indicative of compensation for limitation of motion 
as indicated under Diagnostic Codes 5260 or 5261.  There was 
also no X-ray evidence of arthritis in addition to the 
noncompensable limitation of motion, thus a 10 percent 
rating, under Diagnostic Code 5003, would not be applicable.  

Ratings would also not be applicable under Diagnostic Code 
5257 for recurrent subluxation or lateral instability.  The 
April 2003 VA examination found negative joint instability, 
and the July 2008 VA examination found no instability.  
Ratings based on ankylosis, dislocated cartilage, or the 
removal of cartilage are also not applicable, as there is no 
clinical evidence of record to indicate that the appellant 
has demonstrated any such symptomatology.  Diagnostic Codes 
5256, 5258, and 5259.

The appellant has also put forth credible complaints of pain 
on use of the joint.  With regard to such complaints, as 
noted above, VA must consider additional functional loss on 
use due to pain on motion or due to flare-ups of the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 205-206.  Taking all of the evidence of record into 
consideration, the Board finds that the appellant's left knee 
disability is likely manifested by some functional limitation 
due to pain on motion. However, the July 2008 VA examiner 
noted that the veteran's knee was negative for weakened 
movement, excessive fatigability, and incoordination of 
movement. The examiner also noted that his pain should only 
minimally limit his functional ability, and that based on x-
ray and MRI, pain should not significantly limit functional 
ability during either flare ups or repetitive use.  The July 
2008 VA examiner did establish that the veteran had pain with 
his range of motion from 45 to 70 degrees, indicating 
functional limitation warranting a 10 percent disability 
rating under Diagnostic Code 5260.  The evidence of record 
thus indicates that an initial 10 percent disability rating 
should be granted for the residuals of a left knee 
arthroscopy.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the residuals of a left knee 
arthroscopy 
warranted a rating disability higher than 10 percent.

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected residuals of 
a left knee arthroscopy alone present an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or missed work, due solely to the veteran's 
service-connected residuals of a left knee arthroscopy 
so as to render impractical the application of the regular 
schedular standards.  Accordingly, the regular schedular 
standards and the assigned 10 percent disability rating 
adequately compensates the veteran for any adverse impact 
caused by his residuals of a left knee arthroscopy.  The 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

An initial disability rating of 10 percent, and no more, for 
residuals of a left knee arthroscopy is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

The Board notes that the June 2004 rating decision, in 
pertinent part, also granted service connection for 
gastroesophageal reflux disease, wherein a 10 percent 
disability rating was assigned.  In a notice of disagreement 
received by the RO in February 2005, it appears that the 
veteran has expressed disagreement with the assigned 10 
percent disability rating for the service-connected 
gastroesophageal reflux disease.  To date, the veteran has 
not been issued a Statement of the Case for the issue of 
entitlement to an increased disability rating for the 
service-connected gastroesophageal reflux disease.  Under the 
circumstances the Board has no discretion and must remand 
this matter for the issuance of a Statement of the Case. See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall issue a Statement of 
the Case to the veteran concerning the 
claim of entitlement to an initial 
disability rating greater than 10 
percent for gastroesophageal reflux 
disease.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal if he wishes to 
complete an appeal from that 
determination.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to comply with all due process considerations.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


